
	

113 S2399 IS: Native Voting Rights Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2399
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Begich (for himself, Ms. Hirono, Mr. Tester, Mr. Walsh, Mr. Johnson of South Dakota, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To safeguard the voting rights of Native American and Alaska Native voters and to provide the
			 resources and oversight necessary to ensure equal access to the electoral
			 process.
	
	
		1.Short title
			This Act may be cited as the
		  Native Voting Rights Act of 2014.2.Tribal identification; Actions for a disparity in availability of polling placesSection 2 of the Voting Rights Act (42 U.S.C. 1973) is amended by adding at the end the following:(c)If a State or political subdivision requires an individual to present a valid form of
			 identification for the purposes of voting, including registering to vote,
			 an
			 individual's unexpired tribal
			 identification document issued by an Indian tribe (including a tribal
			 identification document issued by a Native Corporation, as defined in
			 section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602))
			 shall be treated as a valid form of identification for
					     such purposes.(d)(1)(A)The Attorney General may institute in the name of the United
			 States actions, including actions against States or political
			 subdivisions, for declaratory judgment or injunctive relief if the
			 Attorney General finds, at the discretion of the Attorney General, a
			 disparity between in-person voting opportunities
			 for members of an Indian
			 tribe as
			 compared to in-person voting opportunities for individuals who are not
			 members of an Indian tribe.(B)Such injunctive
			 relief shall include measures to reduce such disparity by increasing the
			 availability of
			 polling places.(2)The district courts of the United States shall have jurisdiction of such actions which shall be
			 heard and determined by a court of three judges in accordance with the
			 provisions of section
			 2284 of title 28 of the United States Code and any appeal shall lie to the
			 Supreme Court. It shall be the duty of the judges designated to hear the
			 case to assign the case for hearing at
			 the earliest practicable date, to participate in the hearing and
			 determination thereof, and to cause the case to be in every way expedited.
			 There shall be a presumption that such  disparity results in a denial or
			 abridgement of the right of any citizen of the United States to vote on
			 account of race or color, or in contravention of the guarantees set forth
			 in section 4(f)(2).(3)Notwithstanding paragraphs (1) and (2), an aggrieved person may bring an action described in
			 paragraph (1)(A).   The provisions of paragraph (2) shall apply to such
			 action..3.Protections relating to polling places on Indian reservations(a)Section 4 of the Voting Rights Act of 1965 (42 U.S.C. 1973b) is amended by adding at the end the
			 following:(g)Protections relating to Indian reservations(1)In GeneralNo State or political subdivision shall carry out any of the following activities unless that State
			 or political subdivision obtains the approval of the court or the
			 nonobjection of the Attorney General  under section 5(a):(A)Eliminating the only polling place or voter registration site on an Indian reservation.(B)Moving or consolidating a polling place or voter registration site 1 mile or further from the
			 existing location of the polling place or voter registration site on an
			 Indian reservation.(C)Moving or consolidating a polling place on an Indian reservation across a river, lake, mountain, or
			 other natural boundary such  that it makes travel difficult for a voter,
			 regardless
			 of distance.(D)Eliminating in-person voting on an Indian reservation by designating an Indian reservation as a
			 permanent
			 absentee voting location, unless the entire State is or becomes a
			 permanent absentee voting State.(E)Removing an early voting location or otherwise diminishing early voting opportunities on an Indian
			 reservation.(F)Decreasing the number of days or hours that an in-person or early voting location is open on an
			 Indian reservation or changing the dates of in-person or early voting on
			 an Indian reservation.(2)DefinitionFor purposes of this subsection, the term Indian reservation shall have the meaning given such term
			 under section 203(b)(3)..(b)Section 5(a) of the Voting Rights Act of 1965 (42 U.S.C. 1973c(a)) is amended—(1)in the first
			 sentence, by inserting or whenever a State or political subdivision shall enact
			 or seek to administer any of the activities described in subsection (g) of
			 section 4 after November 1, 1972,; and
				(2)by striking or procedure and inserting procedure, or activity each place the term appears.4.Federal election oversight on Indian reservationsSection 8 of the Voting Rights Act of 1965 (42 U.S.C. 1973f) is amended—(1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively;(2)in subsection (c), as redesignated by paragraph (1) of this section, by striking subsection (c), such observers and inserting subsection (d), the observers described in this section; and(3)by inserting after subsection (a) the following:(b)The Attorney General may authorize Federal observers for elections that occur on an Indian
			 reservation, as defined under section 203, if the Attorney General has
			 received from a tribal organization—(1)a written complaint that efforts to deny or abridge the right to vote under the color of law on
			 account of race or color, or in contravention of the guarantees set forth
			 in section 4(f)(2), may occur on an Indian reservation; and(2)a request for the authorization of Federal observers for elections that occur on that Indian
			 reservation..5.Termination of Election ObserversSection 13(a) of the Voting Rights Act of 1965 (42 U.S.C. 1973k(a)) is amended—(1)in paragraph (1)—(A)by striking section 8 and inserting subsection (a) of section 8; and(B)by striking and after the semicolon;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)with respect to observers appointed pursuant to subsection (b) of section 8, after the end of the
			 next general election for the office of President..6.DefinitionsSection 14(c) of the Voting Rights Act of 1965 (42 U.S.C. 1973l(c)) is amended by adding at the end
			 the following:(4)The terms Indian tribe and tribal organization have the meaning given such terms under section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(5)The term member of an Indian tribe means an individual who  is a member of an Indian tribe, as defined under section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b) and
			 includes a member of a Native Corporation, as defined in section 3 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1602)..7.Bilingual election requirements; Definition of Indian reservationSection 203 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a) is amended—(1)in subsection (b)(3)(C), by striking 1990 and inserting 2010; and(2)in subsection (c), by striking or in the case of Alaskan natives and American Indians, if the predominant language is historically
			 unwritten and inserting (as of the date on which the materials or information is provided).8.Election observer transparencyThe Attorney General shall make publicly available the reports of Federal election observers
			 appointed in accordance with section 8 of the Voting Rights Act of 1965
			 (42 U.S.C. 1973f), not later than 6 months after the date that such
			 reports are submitted to the Attorney General.9.Tribal voting consultationThe Attorney General shall, to the extent practicable,	consult annually with tribal organizations
			 regarding issues relating to voting for members of an Indian tribe.
		
